DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-12 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chai (CN 207490163).
With respect to Claim 1:
Chai discloses a power supply device (FIG. 4, 1), comprising: 
a housing (FIG. 4; 11, 15) having a receiving structure (FIG. 2, see notation); 
a circuit board (FIG. 4, 151) disposed in the housing (11, 15); 
and a conductive spring contact (FIG. 2, 13) disposed in the receiving structure (FIG. 2, see notation)and comprising: 
a base portion (FIG. 2, 132); 
a first contact portion (FIG. 2, see notation) connected to the base portion (FIG. 2, see notation) and being bent (FIG. 2, see notation) relative to the base portion (FIG. 2, see notation), wherein the first contact portion (FIG. 2, see notation) extends between the circuit board (FIG. 4, 151) and a wall portion (FIG. 2, see notation) of the receiving structure (FIG. 2, see notation), and the first contact portion (FIG. 2, 133 see notation) contacts the circuit board (FIG. 4, 152); and a curved portion (FIG. 2/4, see notation) connected to the first contact portion (FIG. 2, see notation) and abutting against the wall portion (FIG. 4, see notation).
[AltContent: arrow][AltContent: textbox (incline)][AltContent: arrow][AltContent: textbox (Contact band)][AltContent: arrow][AltContent: textbox (bend)][AltContent: arrow][AltContent: arrow][AltContent: textbox (interlocking feature)][AltContent: arrow][AltContent: textbox (curved portion)][AltContent: arrow][AltContent: textbox (1st contact portion)][AltContent: textbox (wall portion)][AltContent: arrow][AltContent: textbox (receiving structure)]
    PNG
    media_image1.png
    830
    1030
    media_image1.png
    Greyscale

With respect to Claim 2: 
Chai discloses the power supply device (FIG. 4, 1), wherein the curved portion (FIG. 2, see notation) is connected to a top end (FIG. 2, 143) of the first contact portion (FIG. 2, see notation) and curves away from the circuit board (FIG. 4, 151).
With respect to Claim 3: 
Chai discloses the power supply device (FIG. 4, 1), wherein the first contact portion (FIG. 2, see notation) comprises at least one contact band (FIG. 2, 143) for contacting the circuit board (FIG. 4, 152) and an incline (FIG. 2, see notation) located between the base portion (FIG. 2, 132) and the contact band (FIG. 2, 133).
With respect to Claim 7: 
Chai discloses the power supply device (FIG. 4, 1), wherein the receiving structure (FIG. 2, see notation) has at least one interlocking feature (FIG. 2, see notation) in proximity to the conductive spring contact (FIG. 2, 13) and configured to interlock with the circuit board (FIG. 4, 151).
With respect to Claim 8:
Chai discloses a conductive spring contact (FIG. 2, 13) for a power supply device (FIG. 2, 1), the power supply device (FIG. 2, 1) comprising a housing (FIG. 4; 11, 13) and a circuit board (FIG. 4, 151), the conductive spring contact (13) comprising: 
a base portion (FIG. 2, 132); 
a first contact portion (FIG. 2, see notation) connected to the base portion (132) and being bent (FIG. 2, see notation) relative to the base portion (132), wherein the first contact portion (FIG. 2, see notation) has a contact surface (FIG. 2, 133) configured to contact the circuit board (152) ; 
and a curved portion (FIG. 2, see notation) connected to a top end of the first contact portion (FIG. 2, see notation) and curving away from the contact surface (FIG. 2, 133), wherein the curved portion (FIG. 4, see notation) is configured to abut against the housing (FIG. 4, 11).
With respect to Claim 9: 
Chai discloses the conductive spring contact (FIG. 2, 13), wherein the first contact portion (FIG. 2, see notation) comprises at least one contact band (FIG. 2, see notation) for contacting the circuit board (FIG. 4; 151, 152) and an incline (FIG. 2, see notation) located between the base portion (FIG. 2, 132) and the contact band (FIG. 2, see notation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chai (CN 207490163) in view of Tang (CN 210468223).
With respect to Claims 4 and 10: 
Chai discloses the power supply device (FIG. 4, 1). 
Chai does not expressly disclose wherein the first contact portion comprises a slit and two contact bands, and the two contact bands are located on two sides of the slit respectively.
However, Tang teaches the first contact portion (FIG. 4, 30) comprises a slit (FIG. 4, 31) and two contact bands (FIG. 4; 32, 33), and the two contact bands (FIG. 4; 32, 33) are located on two sides of the slit (FIG. 4; 21, 31) respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chai with the teachings of Tang and provide the first contact portion comprises a slit and two contact bands, and the two contact bands are located on two sides of the slit respectively so as to provide a terminal with a first gap, and combining the set of a second gap, which can make the whole performance of the terminal much better by improving the elastic stress, wherein the contact can be guaranteed with the stability of the connection, prolong the using life, and therefore improving the quality of the product so that stable working performance is guaranteed. (Tang, Sheet 2, lines 38-45). 

Claim(s) 5, 6, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chai (CN 207490163) in view of Mashiyama et al. (United States Patent 9,608,349).
With respect to Claim 5 and 11: 
Chai discloses the power supply device.
Chai does not expressly disclose wherein the conductive spring contact further comprises a second contact portion extending from the base portion, the first contact portion and the second contact portion contacts two opposite faces of the circuit board respectively.
However, Mashiyama teaches the conductive spring contact (FIG. 7A, 90A) further comprises a second contact portion (FIG. 7A, see notation) extending from the base portion (FIG. 7A, 21), the first contact portion (FIG. 7A, see notation) and the second contact portion (FIG. 7A, see notation) contacts two opposite faces of the circuit board respectively. (Column 7, lines 38-67 and Column 8, lines 1-12).
[AltContent: arrow][AltContent: textbox ( inclined section)][AltContent: textbox (1st contact portion)][AltContent: arrow][AltContent: textbox ( 2nd contact portion)][AltContent: arrow]
    PNG
    media_image2.png
    629
    889
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chai with the teachings of Mashiyama and provide the conductive spring contact further comprises a second contact portion extending from the base portion, the first contact portion and the second contact portion contacts two opposite faces of the circuit board respectively so as “to provide a contact with multiple side walls having first contact pieces and second contact pieces that are integrally joined with a joining portion, designed to have an appropriate shape and size by taking into consideration factors such as the downsizing of counterpart connector shape and size for the main purpose of use, strength and workability.” (Mashiyama, Column 10, lines 22-32).
With respect to Claim 6 and 12: 
Chai in view of Mashiyama discloses the power supply device wherein the second contact portion (Mashiyama, FIG. 7A, see notation) comprises an inclined section (Mashiyama, FIG. 7A, see notation), and the inclined section (Mashiyama, FIG. 7A, see notation) is located on an end of the second contact portion (Mashiyama, FIG. 7A, see notation) away from the base portion (Mashiyama, FIG. 7A, 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831